 Case 18-03134      Doc 176     Filed 06/30/21 Entered 07/01/21 09:33:55            Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:      18-03134
                                            )
MOHAMMAD TAHSEEN                            )               Chapter: 7
                                            )
                                                           Honorable David D. Cleary
                                            )
                                            )
               Debtor(s)                    )

                ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

        This matter having come before this Court on Debtors' Motion to Withdraw as Counsel and after
a hearing has been conducted and/or good cause appearing, due notice having been given pursuant to
Bankruptcy Rules, the court having jurisdiction and being fully advised in the premises, it is hereby:

         ORDERED, ADJUDGED AND DECREED, the motion is hereby GRANTED.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: June 30, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Richard G. Fonfrias
 Fonfrias Law Group, LLC.
 125 S. Wacker Dr., #300
 Chicago, IL 60606
 312-969-0730
 F: 312-624-7954
